Walton, J.
It is undoubtedly true that it is the duty of referees to make a report within the time specified in the submission; but it is équally certain that it is competent for the court to recommit the report, and the power to recommit necessarily implies a power on the part of the referees to make a new report, and a power on the part of the court to accept it; and as the statute authorizing the court to recommit does not limit the time within which it may be done, we have no doubt it may properly be done after the time specified in the submission. The agreement of the parties does not wholly and exclusively control the proceedings in such cases. The statute authorizing such submissions must also be consulted. The submission does not authorize the referees to award costs; and but for the provisions of the statute expressly conferring this power, no such award could legally be made. In this particular the statute, and not the agreement of the parties, *285controls. The submission gives no power to the court to reject a report of referees, but the statute does; and in this respect also the statute,.and not the agreement of the parties, controls. The statute authorizes the parties to agree within what time the report shall be made; but this was not intended to deprive the court of the power to recommit the report and to authorize a new hearing after that time. The terms of the agreement and the terms of the statute must be read and construed together; and when this is done there is no difficulty in harmonizing their provisions. We therefore repeat that while it is undoubtedly true that it is the duty of referees to report in the first instance within the time specified in the submission, this does not deprive them of the power to give the ¡parties a new hearing and to make a new report, after that time, when authorized so to do by a recommitment of the report first made.' To hold otherwise would render several important provisions of the statute absolutely null and of no practical effect whatever.
In this case the referees did report in the first instance within the time specified in the submission; but their report was twice recommitted, and the report which was finally accepted was not made till after that time. We have no doubt' of the power of the referees to make this last report, nor of the power of the court to accept it. B. S. c. 108, §§ 4 and 5. .

Exceptions overruled.

AppletoN, C. J.; CuttiNg, KeNT, DickeesoN, and DaNfoeth, JJ., concurred.